Mason, J.,
delivered the opinion of this court.
The question presented upon this appeal is whether the fol lowing devise can be supported? It is to the city of Baltimore in trust for “the relief and support of the indigent and necessitous poor persons, who may, from time to time, reside within tlie limits, as now known, of the twelfth ward of said city of Baltimore.”
Since the decisions of this court in the cases of Trippe vs. Frazier, 4 Harr. & Johns., 446; and Dashiell vs. Attorney General, 5 H. & J., 392; and Same vs. Same, 6 H. & J., 1; *556the Validity of -the devise now before 'us can hardly be regarded as an open question’. It is too vague and indefinite, and tóo difficult of being correctly ascertained-, to be enforced j and is therefore void, and in all sueh cases the subject -of the trust must vest in the next of kin of the testator, or his residuary devisees-.
In the present instance the testator died, and the will took effect in the year 1838. The rights of the residuaiy devisees thereby became immediately vested, 'an'd it was not in the 'power of the Legislature, by giving the act of 1842, chap. 86, such a retrospective operation. So as to 'divest the vested rights acquired under the will. See the case recently decided by Judge Giles in the Circuit Court óf Maryland reported in Volunte 4th, page 526, American Law Register, and also to the Opinion of Chief Justice Taney, therein referred to.
We reverse the pro forma judgment, entered in the court below, and direct judgment to be entered for the appellant.
Judgment reversed, but no procedendo-.